16-4251
     Xiong v. Sessions
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A088 440 357
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            PETER W. HALL,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   ZHENBO XIONG,
14            Petitioner,
15
16                       v.                                      16-4251
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Zhou Wang, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Anthony C.
27                                       Payne, Assistant Director;
28                                       Jennifer A. Bowen, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of
31                                       Justice, Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Zhenbo Xiong, a native and citizen of the

6    People’s Republic of China, seeks review of a November 29,

7    2016, decision of the BIA affirming an October 29, 2015,

8    decision of an Immigration Judge (“IJ”) denying him asylum,

9    withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Zhenbo Xiong, No. A088 440

11   357 (B.I.A. Nov. 29, 2016), aff’g No. A088 440 357 (Immig.

12   Ct. N.Y. City Oct. 29, 2015).       We assume the parties’

13   familiarity with the underlying facts and procedural

14   history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA, i.e., minus the

17   adverse credibility determination that the BIA rejected.

18   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

19   522 (2d Cir. 2005).   Furthermore, we do not review Xiong’s

20   claim of past persecution under China’s family planning

21   policy because he has not addressed it in his brief.         See

22   Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

23   (2d Cir. 2005).   Accordingly, the only issue before us is

                                     2
1    Xiong’s claim that he has a well-founded fear of

2    persecution in China on account of his practice of

3    Christianity.    The applicable standards of review are well

4    established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

5    Holder, 562 F.3d 510, 513 (2d Cir. 2009).

6        Absent     past   persecution,   an   applicant   may   establish

7    eligibility for asylum by demonstrating a well-founded fear

8    of future persecution, 8 C.F.R. § 1208.13(b)(2), which must

9    be both subjectively credible and objectively reasonable,

10   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

11   “[The] alien must make some showing that authorities in his

12   country of nationality are either aware of his activities or

13   likely to become aware of his activities.”            Hongsheng Leng

14   v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

15       Xiong did not assert that Chinese officials are aware

16   of his religious practice.     See id.     Given the tens of

17   millions of unregistered Christian practitioners in China,

18   he did not demonstrate that Chinese officials are likely to

19   discover his religious activities as required to establish

20   a well-founded fear of persecution.        See id.    Moreover, the

21   country conditions evidence provides that in Xiong’s home

22   province of Guangdong religious practice in small

23   gatherings is tolerated with little interference.           Xiong

                                      3
1    failed to exhaust his argument that the IJ erroneously

2    speculated that he would return to Guangdong rather than

3    his wife’s province of Fujian.     See Lin Zhong v. U.S. Dep’t

4    of Justice, 480 F.3d 104, 121-22 (2d Cir. 2007).    Nor does

5    the record support Xiong’s argument: he twice testified

6    that his home was Guangdong and never testified that he

7    would live in Fujian.   See 8 U.S.C. § 1158(b)(1)(B)

8    (placing the burden on applicant to establish eligibility

9    for asylum).

10       Accordingly, because the agency reasonably found that

11   Xiong failed to demonstrate a well-founded fear of

12   persecution, it did not err in denying asylum, withholding

13   of removal, and CAT relief.    See Paul v. Gonzales, 444 F.3d
14   148, 156-57 (2d Cir. 2006).

15       For the foregoing reasons, the petition for review is

16   DENIED.

17                                 FOR THE COURT:
18                                 Catherine O=Hagan Wolfe, Clerk




                                    4